Regardless of whether applicable sections of the by-laws of the exchange be deemed to provide for statutory or common-law arbitration, there is an arbitrable dispute between appellant and respondent, who are both members of the New York Coffee and Sugar Exchange, Inc., and bound by its by-laws including section 45 thereof. As the contract to arbitrate and the arbitrable dispute exist, all controversies are for the arbitrators including the timeliness of the so-called adjudication proceeding. Order unanimously affirmed, with $20 costs and disbursements to the respondent. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ. [See ante, p. 1012.]